Citation Nr: 1033479	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony at a Travel Board Hearing chaired 
by the undersigned Veterans Law Judge (VLJ) in May 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folders.


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
disabilities is 90 percent. 

2.  The Veteran is unable to maintain any form of substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the "objective" 
rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-
35 (1994).


Analysis

In his claim for a TDIU, the Veteran reported that he had an 8th 
grade education and work experience as a folder operator and that 
he last worked in January 1994.

Service connection is in effect for the following disabilities: 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; diabetes mellitus (DM), rated as 40 percent disabling; 
carpal tunnel syndrome of the right upper extremity, rated as 30 
percent disabling; carpal tunnel syndrome of the left upper 
extremity, rated as 20 percent disabling; peripheral neuropathy 
of the left lower extremity, rated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 20 
percent disabling; burn scar of the right leg, rated as 10 
percent disabling; and erectile dysfunction, rated as 
noncompensable.  The Veteran's combined rating, to include the 
bilateral factor, is 90 percent.  In addition, the Veteran has a 
single disability rated at 40 percent or greater.  Accordingly, 
the Veteran meets the minimum schedular criteria for the 
assignment of a TDIU.

The Veteran testified that he retired in 1991 or 1992 after 
getting hurt on the job and as a result of company downsizing.  
He also testified that, as related to his service-connected 
disabilities, he cannot stand; work with his hands; or see, and 
has to keep normal sugar levels to prevent "crashing."   

The Board has considered all of the medical evidence pertaining 
to the severity of the service-connected disabilities.  The 
medical evidence specifically addressing the question before the 
Board includes mental health outpatient notes in February and 
October 2008, in which a VA psychologist strongly opined that due 
to the nature, severity, and chronicity of the Veteran's PTSD and 
mood disorder as due to his multiple service-connected medical 
conditions, the Veteran could no longer maintain gainful 
employment.  In addition, a VA compensation and pension examiner 
noted in October 2009 that the Veteran retired in 1991 or 1992 
from a folder operator position at a printing business after 
injuring his left knee.  His bilateral carpal tunnel syndrome and 
business downsizing were also listed as factors.  

In light of the medical opinion supporting his claim, the other 
medical evidence documenting the severity of his service-
connected disabilities, and the Veteran's limited education and 
occupational background, the Board finds that the Veteran's 
service-connected disabilities alone are enough to render him 
unable to obtain and maintain any form of substantially gainful 
employment.  Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


